WM G UHL AGENCY INC. ATTN: Marc McNulty 7 DAYTON, OH 45459 INSURED: JOHNSON MUTUAL FUNDS TRUST PRODUCT: DFIBond POLICY NO: 81470579 TRANSACTION: ENDT_CORR FEDERAL INSURANCE COMPANY Endorsement No: 6 Bond Number: 81470579 NAME OF ASSURED: JOHNSON MUTUAL FUNDS TRUST AMEND NAME OF ASSURED ENDORSEMENT It is agreed that NAME OF ASSURED of the DECLARATIONS for this Bond is amended to include the following: Johnson Equity Income Fund Johnson Growth Fund Johnson Disciplined Mid-Cap Fund Johnson Realty Fund Johnson Mutual Funds Trust Johnson Fixed Income Fund Johnson Municipal Income Fund Johnson Enhanced Return Fund Johnson Institutional Bond Fund I Johnson Institutional Bond Fund II Johnson Institutional Bond Fund II Johnson International Fund Johnson Opportunity Fund Johnson Charitable Gift Fund This Endorsement applies to loss discovered after 12:01 a.m. on November 1, 2014. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: November 24, 2014 ICAP Bond Form 17-02-6272 (Ed. 8-04) Page 1
